Per Curiam'.
The relator in this ease applied to the inspector of buildings in the village of Ridgefield Park for a permit to erect a one-story brick building, to contain three stores, on his lot forty feet by one hundred feet on the westerly side of Tea-neck road, eighty feet south of Cedar street, in accordance with the Ridgefield Park building code. The permit was refused on the ground that the plans submitted by the relator did not comply with subdivision JD of section eight (8) of the *40zoning ordinance, which refers to the height and area regulations controlling district B zones. We think an alternative writ should issue in tins case, so that the facts may he presented to the court on which a record can be made, if it is desired, and such will be the order of the court.